IN THE SUPREME COURT OF MISSISSIPPI

                              NO. 2016-KA-00713-SCT

RICKEY PORTIS a/k/a RICKY C. PORTIS a/ka
RICKY PORTIS

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                        04/25/2016
TRIAL JUDGE:                             HON. DAL WILLIAMSON
TRIAL COURT ATTORNEYS:                   KRISTEN E. MARTIN
                                         GAY L. POLK-PAYTON
                                         JEANNENE PACIFIC
                                         DENNIS LEE BISNETTE
                                         PATRICK LANCE PACIFIC
                                         BRAD RODRICK THOMPSON
COURT FROM WHICH APPEALED:               JONES COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                 OFFICE OF THE STATE PUBLIC
                                         DEFENDER
                                         BY: GEORGE T. HOLMES
                                             W. DANIEL HINCHCLIFF
ATTORNEY FOR APPELLEE:                   OFFICE OF THE ATTORNEY GENERAL
                                         BY: KAYLYN HAVRILLA McCLINTON
DISTRICT ATTORNEY:                       ANTHONY J. BUCKLEY
NATURE OF THE CASE:                      CRIMINAL - FELONY
DISPOSITION:                             AFFIRMED - 06/14/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:



      BEFORE KITCHENS, P.J., KING AND COLEMAN, JJ.

      KING, JUSTICE, FOR THE COURT:

¶1.   Rickey Portis was convicted of two counts of sexual battery based on allegations that

he repeatedly abused his then eight- and nine-year-old stepdaughters, Amy and Mary
Collins.1 The trial court sentenced him to two life sentences, to run consecutively. Portis

appeals his convictions, arguing that the trial court erred by refusing to grant a continuance,

that the trial court erred by failing to allow him to introduce a prior inconsistent statement

of a prosecution witness, that the verdict is not supported by sufficient evidence, that the

verdict is against the overwhelming weight of the evidence, that cumulative error requires

reversal, and that Portis’s sentences are disproportionate to the crime. Because the trial court

did not commit reversible error, this Court affirms Portis’s convictions and sentences.

                                           FACTS

¶2.    Amy and Mary lived with their mother, Dee Smith, their younger maternal half-

brother, and their stepfather, Rickey Portis. They frequently visited the home of their father,

John Collins, and stepmother, Ramona Collins. They were also close to their oldest paternal

half-sister, Mandy Clark. In February 2015, one or both of the girls told Ramona that Portis

had touched Amy. Ramona informed Mandy. On February 21, 2015, Mandy took Amy,

Mary, and their younger half-brother to Dairy Queen. She took Amy and Mary to the

restroom and asked them if anyone had been touching them. Mary encouraged Amy to tell

Mandy and Amy got upset; Amy and Mary then told Mandy that Portis had been touching

Amy inappropriately. Amy had been afraid to tell anyone because she was afraid she would

be in trouble. Mandy reported this information to Dee when she returned the girls, and then

took the girls to their father’s house.

¶3.    At trial, Mandy testified that Mary told her that Portis also touched her, but on cross-

       1
        This Court uses fictitious names for the children and most of their adult relatives in
order to protect the identities of the minor children.

                                               2
examination, she was confronted with her original statement to police, in which she stated

that Mary had told her that Portis did not touch her. Mandy stated that “[i]t’s not in [the

statement to police], but she told me.”2

¶4.    John reported Amy’s allegations to Deputy Richard Stockman of the Jones County

Sheriff’s Department. Deputy Stockman contacted the investigator on call, Sergeant Tonya

Madison. Sergeant Madison met with Amy and Mary on February 23, 2015. Amy told

Sergeant Madison that Portis had touched her inappropriately. Mary told Sergeant Madison

that Portis had not touched her, but that she had witnessed Portis trying to get Amy in his

bed. On March 2, 2015, Sergeant Madison took both girls for a forensic interview at Wesley

House in Meridian.

¶5.    Olga Kahle, a mental health therapist with Wesley House who has a Ph.D. in

psychology and is a Diplomat Level Child Forensic Interviewer,3 interviewed Amy and Mary

separately on March 2, 2015, according to the Child First Forensic Interviewing Protocol.

The protocol requires the interviewer “to be non-biased, objective, and neutral” and prohibits

the use of “any leading or suggestive questions.” The protocol has four stages: 1) “build a

rapport with the child[,]” 2) “seeking information from the child[,]” 3) “getting clarification

and getting some formal questions in[,]” and 4) “closure.” Both interviews were videotaped.4



       2
       On cross-examination, Mandy was confronted with several different portions of her
statement to police, with defense counsel often quoting from the statement.
       3
        This is the highest level of certification for a child forensic interviewer, and only
three people in Mississippi are at that level.
       4
        The videotapes were shown to the jury at trial.

                                              3
In Amy’s interview, she described that Portis placed his penis and fingers in her vagina, anus,

and mouth on multiple occasions. She marked the areas on pictures, and she demonstrated

the acts with dolls. Mary described some of the events happening to Amy and also

demonstrated what occurred with dolls. Kahle concluded that the reports from the girls “are

consistent with that of a child who has been sexually abused.” She clarified on cross-

examination that the interviews were consistent with Amy being sexually abused, and Mary

witnessing that abuse. She also stated that just because a child does not disclose abuse does

not mean nothing happened; sometimes it simply means that they cannot disclose the abuse

for various reasons.

¶6.    On March 3, 2015, Amy and Mary went to the Child Safe Center at University of

Mississippi Medical Center (UMMC) for medical examination.                   One of the nurse

practitioners examined them, and Dr. Scott Benton, the medical director of the Child Safe

Center, reviewed the medical findings and reports and testified at Portis’s trial. Dr. Benton

is an expert in child abuse pediatrics, formerly known as pediatric forensic medicine. He

testified that, at the time of trial, he was the only doctor in Mississippi certified in pediatric

forensic medicine.

¶7.    Dr. Benton testified that Amy’s physical examination was normal. Dr. Benton

testified at length that the majority (eighty to ninety-five percent) of girls who have been

previously sexually abused have a normal physical examination. He noted that “particularly

the longer you get from when the last incident was[,] the chance of the body being normal

is much higher.” He noted that “if it’s a person who knows the child, [they] are gentle



                                                4
because they know they’re going to get discovered if they cause injury. Even in cases where

there is injury[,] a child can heal and heals very well.” He stated that “[i]t’s a common myth

. . . that you could look at a child and tell if they’ve been sexually abused. Only in a small

number is that true.” On cross-examination, he clarified that no injury may exist because

       at eight and nine years of age with adequate lubrication you can take an adult
       male penis and penetrate a child that age. The youngest age that I’ve seen was
       about five years of age. Again, it just requires the person to be cooperative and
       there to be sufficient lubrication and you can stick fairly large things into a
       child this [age]. They’re right to the cusp of puberty, both of them. And that
       is possible.

He further noted that if an injury occurs, it is not likely to be one that scars. He noted that

the hymen and vagina, if injured, can heal in a week or two, usually without any scar. He

clarified that

       these are all myths that were mostly perpetrated by men to make you think that
       you can look at a woman and tell if they’ve had sex or not. There are certain
       occasions of assault or sex or consensual sex that can cause injury that leaves
       a scar, but the majority of the time it doesn’t.

Defense counsel continued asking questions regarding injury and scarring, so he used the

example that almost everyone at some point in their lives has bitten the inside of their cheek

and caused an injury. He noted that most people would never have a scar from biting their

cheek, because the lining of the mouth heals so well, as “[i]t’s designed to take the trauma

of biting and injury.” He stated that the lining of the mouth is the same as the lining in the

vagina, and is called mucosal tissue. He used the example that

       [i]f I go to you now and look inside your mouth and say I don’t see a scar,
       you’ve never been injured in your mouth, I would be a bad doctor because you
       have. Same thing if I look at a little girl’s vagina or her hymen and I see
       normal today, it doesn’t mean that a week ago or two weeks ago or a month

                                              5
       ago that there wasn’t an injury or an ulcer of a disease or something else where
       I would have said you’ve been sexually abused.

After this answer, defense counsel continued to question him regarding injury, and he replied

       the point is not what happens when we see it. It’s what do we say when we
       don’t see it. If I look in your mouth and I think that it’s normal and I don’t see
       any bruising, trauma, bleeding, injury to the soft pallet [sic] penetrating back
       to the esophagus, these are all things that I can see. If I don’t see it[,] I don’t
       look at you and say, you have never injured your mouth. That’s not scientific.
       I know it not to be true any more than I can look at a little girl[’]s anus or
       vagina or hymen, see that it’s normal and say, you’ve never been penetrated[,]
       you’ve never had sexual contact[,] because that’s not scientifically true or
       accurate.

¶8.    The clinic also tested Amy for HIV, syphilis, gonorrhea, and chlamydia, and all of

those tests were negative. Mary also tested negative for HIV, syphilis, gonorrhea, and

chlamydia. Her physical exam did not reveal any genital injury, but it did reveal white

vaginal discharge. The discharge was tested, and a test for trichomoniasis vaginalis was

added. The trichomoniasis test was positive. Amy then returned to the Safe Center on March

12, 2015, to be tested for trichomoniasis. That test was also positive. Dr. Benton testified

that trichomoniasis vaginalis is a parasite that is sexually transmitted. It is not symptomatic

in most people. In his report on Mary, Dr. Benton stated that “[f]inding this infection in a

child is definitive of sexual abuse by intimate contact with infected secretions.” In Amy’s

report, Dr. Benton stated that “[f]inding this infection in a child is suggestive of sexual abuse

by intimate contact with infected secretions.” At trial, Dr. Benton concluded that, to a

reasonable degree of medical certainty, the exam of each of the girls was consistent with

having been sexually abused.

¶9.    On cross-examination, defense counsel pushed the issue of the trichomoniasis, asking

                                               6
if a person can contract trichomoniasis in other ways. Dr. Benton noted that with all sexually

transmitted diseases (STDs), a person can contract it in three ways: 1) when you pass through

the birth canal, a mother can pass the infection to the child; 2) sexual contact; and 3)

nosocomial. He explained that trichomoniasis “in particular is not a very viable organism

outside of humans infected.” He explained the third method of transmission as a theory that

if some infected secretions land “on say a toilet seat or other place” and “if you were to go

rub your private parts on that infected secretion that had been left usually not more than about

10 minutes previously you might be able to transmit it.” He also acknowledged a few studies

showing that trichomoniasis can survive in mineral hot springs, but averred that no evidence

exists that it has infected anyone through hot springs. He stated that co-bathing in the home

is not a source for infection of trichomoniasis. He also noted that the longest that he knew

of a birth infection of trichomoniasis to be present without detection was nine months. Upon

further cross-examination, Dr. Benton explained “[s]he was way beyond birth. I m[e]an, we

have eight and nine year olds here. This is not a birth infection.” Regarding nosocomial

transmission, or “the toilet seat type of thing,” he noted that

       [w]e don’t have a way to experimentally say yea or nay. So I need to [be]
       honest with you that it’s out there as a potential mechanism, but it would have
       to happen quick. I mean, that someone ejaculates and maybe it’s on their hand
       or whatnot and somehow it gets to a place where another person [sic]. I can
       think of very few situations where that’s not sexual in nature and contact.

He concluded that “it’s my opinion, and the opinion of the American Academy of Pediatrics,

the Center[] for Disease Control, that the finding of trich is sexual abuse in almost all cases.”

¶10.   Dr. Benton also explained in detail that many children do not report sexual abuse



                                               7
immediately. He stated that a failure to report occurs for three broad reasons: 1) naivety

(assuming what happens is acceptable); 2) external factors, such as threats and bribes; and

3) internal factors, such as guilt, embarrassment, fear, post-traumatic stress disorder, and

depression. He also testified that when children do report sexual abuse, they often do not

disclose or describe it the same way every time they tell the story.

¶11.   Based on the positive STD results for Mary, Sergeant Madison spoke with Mary again

on March 10, 2015. Mary told Sergeant Madison that Portis did not touch her, but that she

would write Sergeant Madison a note and leave it on her desk. The note stated “Dear, Mrs.

Tonya Madison Ricky tried to touch me, but I told my step dad no, and he tried to touch in

the bathroom when I was using the bathroom. Please do not show no one, Please Sincerely,

[Mary Collins].”

¶12.   On April 6, 2015, a search warrant was issued for Portis’s urine. Sergeant Madison

took Portis to LabCorp, where his urine was collected. LabCorp tested his urine for

trichomoniasis, and the result was positive. Donna Vestal, the manager of molecular

microbiology and virology at LabCorp, testified that she reviews the testing of urine

specimens. She testified that Portis’s test for trichomoniasis was positive.

¶13.   Tabitha Walls, a mental health counselor treating the girls, testified about their current

counseling. She used a method called trauma focus cognitive behavioral therapy (TFCBT).

She had been seeing the girls for almost a year, beginning in May 2015, and had seen them

each between fifteen and twenty times during that period. The steps of TFCBT are as

follows: first, they go through the psychoeducation about sexual abuse, which is generally



                                               8
talking about appropriate versus inappropriate touch, as well as post-traumatic stress

disorder; second, they move on to mastering relaxation skills; third, they learn effective

expression; fourth, they learn cognitive coping skills; and fifth, they move to the “trauma

narrative,” which is when the children begin to tell the story of what occurred. Walls stated

that the girls had not told her the story of what occurred yet because they were only at the

beginning of the trauma narrative stage and “we have only spent one session on that which

is simply what happened before the trauma began, like good things in their life to get them

comfortable with telling the story.”

¶14.   Amy and Mary both testified live via closed-circuit television, with one of Portis’s

attorneys in the room with them, and the other allowed to communicate with her from the

courtroom.5 Both girls testified that Portis had touched them inappropriately, and that no one

else had ever touched them inappropriately. Amy testified that Portis penetrated her “private

part” with his fingers and his “private part.” Mary testified that Ricky put his “privacy” in

her “butt.”

¶15.   Portis called Dee, the girls’ mother, in his defense, and also testified in his own

defense. Dee testified that at first she did not believe the allegations against Portis because

she had put her trust in her husband. She also testified that Portis had been married twice

before marrying her, and had had stepchildren in those marriages. She stated that she

reversed course and believed the allegations when she found out that she and both girls had

an STD. She further testified that she knew “for a fact” that the STD they had could be

       5
         The determination to allow the girls to testify via closed-circuit television was made
after a lengthy hearing on the issue.

                                              9
spread only vaginally or anally. She testified that she knew this based on her work in the

medical field as a CNA. She also testified that she had “[n]o doubt” that Amy and Mary

were sexually abused by Portis.

¶16.   Portis testified that he did not abuse Amy and Mary. When asked if he knew if

anyone would have a reason to accuse him of these crimes if they weren’t true, he responded

       I mean, at the time when all this was happening, me and my wife and my sister
       and my mother and her mother was putting it together like their baby daddy
       wanted to get me out the house for some reason or other. He supposed to be
       getting a settlement or something like this here and he supposed to be paying
       child support. He had an accident back in I think 2010, something like that.
       I guess that settlement was supposed to have been coming along, something
       like that. And that’s what she was saying.

He further testified that “we all figured that’s what he wanted me out of the house for

because when they took my kids, they just took our kids and didn’t bring them back home

at all, so. And that’s what happened.” Portis’s explanation for how the girls contracted an

STD was “[w]ell, the doctor was – I don’t know nothing about sex – I ain’t never had a

disease in my life, so I don’t know.” He further opined that they contracted trichomoniasis

from their mother at birth.

                              PROCEDURAL HISTORY

¶17.   Portis was indicted for two counts of sexual battery on May 8, 2015. He retained

Jeannene Pacific as defense counsel. After some continuances, trial was scheduled for April

5, 2016. On March 22, 2016, Pacific filed her first motion to withdraw as counsel. The

motion stated:

             . . . [C]ounsel has spent an enormous amount of time and effort in
       investigation, review, [m]eetings with both ADA Kristen Martin, and


                                            10
       Investigator Tonya Madison. That the medical [i]n this cause has been
       challenging due to both minors and defendant, Portis, having tested [p]ositive
       for the same STD.
              Counsel has repeatedly told Portis and his family that she believed the
       chances of Portis being convicted were great and has been in plea negotiations
       with the D.A.’s Office [f]or some time and has conveyed those results to the
       defendant.
              Counsel has lost all ability to communicate with defendant Portis, as
       whatever she [t]ells him is met with some off the wall reasoning about some
       secret deal that he believes Investigator Madison made with the lab who tested
       Portis for the STD; and also that God was going to take care of him.
              Anything further about the actual trial of this case has been met with
       irrational [r]esponses.
              Counsel met again on this date with Ricky Portis and presented him the
       latest [p]lea offer and again was met with irrational words and notions. . . .
              Since the meeting earlier today, counsel has been notified that Portis, his
       mother, and [h]is sister have cursed counsel, called her the worst of the worst
       names, all being recorded [o]n the phone system at the Jones County Jail
       (RECORDINGS AVAILABLE FOR REVIEW)[.]
              . . . [S]he . . . cannot proceed with preparations for trial [w]hen she
       firmly believes that she is subjecting this defendant to potentially 2 life
       sentences [i]f convicted.
              ...

The court denied the motion and appointed assistant public defender Brad Thompson to assist

Pacific with the trial.

¶18.   On March 23, 2016, the State moved the court to allow hearsay statements of Amy

and Mary into evidence under the tender years exception, and moved for the use of closed

circuit television for the children’s testimony.

¶19.   On March 30, 2016, Pacific filed a renewal of her motion to withdraw as counsel,

which Thompson joined. Portis represented to Pacific and Thompson that he had retained

Gay Polk-Payton as counsel and he refused to consider the plea proposal of ten years that

Pacific and Thompson presented him, informing them that Polk-Payton had advised him not



                                              11
to sign anything. Polk-Payton advised Pacific that she had not yet been retained, but the

attorney sign-in book at the jail revealed that Polk-Payton had visited with Portis. Pacific

renewed her motion based on the grounds in her previous motion, as well as due to the

“situation of a client who is listening to the advice of another Attorney who is not involved

in the case. This situation presents a totally unworkable predicament for counsel to go

forward with a trial wherein the penalty is life in prison [i]f convicted.”

¶20.   On April 1, 2016, Polk-Payton entered her appearance in the case. She also requested

a continuance and some discovery. The court denied the motion for continuance, and ordered

Pacific and Thompson to “immediately provide all discovery” to Polk-Payton. It further

directed Pacific and Thompson to assist Polk-Payton “in the preparation and assignment of

trial responsibilities, if desired by Hon. Polk-Payton.” Polk-Payton filed a motion to

reconsider the order denying the continuance, due to her inadequate time to prepare for trial

and the fact that no witness list was provided to her. The motion stated that “the Defense is

not asking the Court for months of preparation time and would be more than ready to try this

case at the court’s earliest possible convenience after April 15 due to scheduling conflicts

caused by Defense Counsel’s duties as a Forrest Justice Court Judge that were not mentioned

in the previous motion.” At the hearing on the matter, the defense represented that the

motion for a continuance was not a delay tactic, stating

       We’re just asking for a little more time. Not months. I’m not asking for
       months. I’m asking for a couple of weeks if the Court’s calendar would allow
       for that. I’m not asking for the Court to delay this until the fall or anything like
       that. We’re ready to get this over.

Polk-Payton also stated that Pacific had been helpful to her and would assist at trial, while

                                               12
acknowledging that problems had arisen with communication between Pacific and Portis.

Pacific also represented that she knew the case “backward and forward” and had assisted and

would continue to assist Polk-Payton. The State did not object to a short continuance and

defense counsel stated that the State “mentioned the 18th. That’s absolutely fine with me if

it pleases the Court.” The court granted this motion, and reset the trial for April 18, 2016.

The court also granted the State’s motion on the tender years hearsay exception and closed

circuit television testimony.

¶21.   During the State’s case at trial, after Mandy had concluded her testimony and other

witnesses had testified, Portis moved to recall Mandy. Portis asked to recall her only “for

purposes of introducing her written statement, her sworn statement to the Jones County

Sheriff’s Department” due to the inconsistencies in Mandy’s testimony with that statement.

The requested recall was for impeachment purposes only. The court noted that cross-

examination regarding the statement had not been limited, and that Portis could have

attempted to introduce the statement on cross-examination. Portis had not subpoenaed

Mandy for his case-in-chief. Portis’s counsel represented that she did not introduce the

statement because “[w]hen we were up there I was looking for her statement. I was going

through my paperwork, but I was trying to press on and move on so that the jury wouldn’t

have to sit there and wait for me because I found - - .” She claimed it was due to a “good

faith effort on my part to move on.” The State claimed that the statement was inadmissible.

The court denied the request for recall, because Mandy had admitted making the prior

inconsistent statement, citing caselaw and Mississippi Rule of Evidence 613(b).



                                             13
¶22.   The jury ultimately found Portis guilty on both counts. The court sentenced him to

two life sentences, to run consecutively. Portis filed a motion for judgment notwithstanding

the verdict (JNOV), or in the alternative, motion for a new trial. The trial court denied his

motion, and Portis appealed to this Court. He raises the following issues: 1) whether the trial

court erred in refusing to grant a continuance; 2) whether the trial court erred in denying

Portis’s request to recall Mandy and introduce her prior inconsistent statement; 3) whether

insufficient evidence to convict Portis existed; 4) whether the verdict was against the

overwhelming weight of the evidence; 5) whether cumulative error deprived Portis of his

right to a fair trial; and 6) whether Portis’s sentences constitute cruel and unusual

punishment.

                                        ANALYSIS

1. Continuance

¶23.   Whether to grant or deny a continuance is a decision left to the sound discretion of the

trial court, and this Court should not reverse the denial of a continuance absent manifest

injustice. Lambert v. State, 654 So. 2d 17, 22 (Miss. 1995); Miss. Code Ann. § 99-15-29

(Rev. 2015) (“A denial of the continuance shall not be ground for reversal unless the supreme

court shall be satisfied that injustice resulted therefrom.”). “The burden of showing manifest

injustice is not satisfied by conclusory arguments alone, rather the defendant is required to

‘show concrete facts that demonstrate the particular prejudice to the defense.’” Stack v.

State, 860 So. 2d 687, 691-92 (Miss. 2003) (quoting Burns v. State, 729 So. 2d 203, 213

(Miss. 1998), abrogated on other grounds).



                                              14
¶24.   Portis claims that the defense was “forced” into the April 18, 2016, trial date. He

claims this deprived him of the right to have a prepared attorney, deprived him of the means

to argue his theory of the case, and deprived him of the ability to secure out-of-state

witnesses. Portis does not identify these witnesses or proffer their testimony. He also argues

that a longer continuance would have allowed trial counsel to realize “the depth of animosity

between Portis and co-counsel.”

¶25.   Portis’s argument that a thirteen-day continuance was “forced” misrepresents the

facts, as it is completely belied by the record. Indeed, Portis asked for this trial date and

agreed to it. Even the post-trial motions admit that the continuance was not forced on the

defense, stating that replacement counsel did not fully understand the case at the time of the

hearing on the continuance motion and “admits to erring in advising the court that 13

additional days would be enough time.” The trial court should not be held in error for

granting Portis the continuance he asked for and agreed to. Consequently, given that Portis

asked for and agreed to the continuance that was given, he obviously did not make a

contemporaneous objection, and thus waived this argument.6 Graves v. State, 216 So. 3d
6
         Even if this argument was not waived, it would fail on the merits because Portis does
not articulate any concrete facts that demonstrate prejudice. He argues that the lack of
lengthier continuance deprived him of the right to present his theory of the case, without
articulating what that theory was or how he was deprived of presenting it. He argues that his
counsel could not secure out-of-state witnesses without identifying those witnesses or
indicating what their testimony would be. He argues that counsel was unable to recognize
the depth of the animosity between Portis and cocounsel, without articulating those “depths”
and how the “depths” went beyond the clear problems obvious from the record. Moreover,
the trial court specifically ordered Pacific, who had represented Portis for eleven months, to
assist Polk-Payton, so that an attorney who intimately knew the case and was prepared for
trial would be helping. Portis does not make any allegations, nor does the record contain any
indications, that Pacific was incompetent in his defense. Additionally, this Court has held

                                             15
1152, 1160 (Miss. 2016).

2. Witness Recall and Prior Inconsistent Statement

¶26.   This Court reviews a court’s decision on whether to allow a witness to be recalled for

abuse of discretion. Ellis v. State, 661 So. 2d 177, 179 (Miss. 1995); Miss. R. Evid. 611(a).

The Court likewise reviews decisions on the admissibility of evidence for abuse of discretion.

Carothers v. State, 152 So. 3d 277, 281 (Miss. 2014). This Court should reverse due to an

evidentiary error only if the error affects a substantial right of a party. Id. at 282. Moreover,

“[a] trial court’s decision will be affirmed on appeal where the right result is reached, even

though we may disagree with the reason for that result.” Id.

¶27.   The trial court denied Portis’s request to recall Mandy in order to introduce her prior

inconsistent statement into evidence for impeachment purposes. The court relied on Rule

613 and Moffett v. State, 456 So. 2d 714 (Miss. 1984), to determine that the prior

inconsistent statement would “violate” Rule 613(b), thus declining to allow Mandy to be

recalled or the statement to be admitted into evidence. The trial court’s reliance on Rule 613

and Moffett was misplaced; however, the trial court did not abuse its discretion in declining

to recall Mandy and admit the statement for other reasons, as explained below. And, in any

event, Portis experienced no prejudice due to the court’s actions. Thus, we affirm the trial

court on this issue, but because the caselaw on this issue is conflicting and confusing, we take

this opportunity to clarify the law regarding the admission of extrinsic evidence of a prior



that when a defendant hires new counsel at the eleventh hour, “he is not entitled to a
continuance merely because new counsel was unprepared.” Byrd v. State, 522 So. 2d 756,
759 (Miss. 1988).

                                               16
inconsistent statement when the requirements of Rule 613 are met.

¶28.   In Moffett, a pre-rules death penalty case (in which the benefit of any reasonable

doubt must be given to the defendant), the State introduced the witness’s prior inconsistent

statement allegedly for impeachment purposes, but then argued “as substantive evidence the

factual scenario attributed to” the contents of the prior inconsistent statement. Moffett, 456
So. 2d at 720. All of this occurred on direct examination in a death penalty case. Id. This

Court found that, under those circumstances, “allowing the prosecuting attorney to cross-

examine and impeach Johnson and allowing the prior inconsistent out-of-court statement to

be received as substantive evidence against Moffett” were error. Id. at 720-21. The Court

also noted that if the nonparty witness admits to making the prior inconsistent statements, the

written statement should not be introduced into evidence. Id. at 719. In Moffett, the Court

ruled that the reason for this rule “is that no evidence may be credited which is not purified

via the witnesses’ oaths that the evidence is true” and that the out-of-court statements were

not “purified” via the authentication process. Id. at 720. It further reasoned that

       [t]he average juror will have a difficult enough time without the statement
       sitting in his lap keeping distinct in his mind that which he has heard as
       evidence and what he has been told may be considered for impeachment only.
       Many suggest it is folly to think juries can – or will even attempt to – keep this
       distinction in mind.

Id.

¶29.   Rule 613 seems to contradict the notion that prior inconsistent statements should never

be received as evidence when admitted to some extent, some caselaw seems to soften the

mandate, and other post-rules caselaw follows Moffett strictly. Rule 613(b) provides that



                                              17
       Extrinsic evidence of a prior inconsistent statement by a witness is not
       admissible unless the witness is afforded an opportunity to explain or deny the
       same and the opposite party is afforded an opportunity to interrogate him
       thereon, or the interests of justice otherwise require.

Miss. R. Evid. 613(b).7 Rule 613(b) seems to allow that Mandy’s statement may be

admissible, so long as she is afforded the opportunity to explain or deny it, which is exactly

what Portis was trying to accomplish by recalling her.8 It seems to soften the prohibition in

Moffett that extrinsic evidence of a prior inconsistent statement by a nonparty witness is

never admissible if the witness admits to making the statement. It specifically provides that

a trial court may admit extrinsic evidence of a prior inconsistent statement where the witness

has the opportunity to explain the statement and the opposing party has the opportunity to

question the witness about the statement, or where the court determines that the interests of

justice require the admission of the statement.

¶30.   Post-rules caselaw regarding Rule 613(b) and Moffett is contradictory and confusing.

Several cases ignore or fail to address Moffett, applying Rule 613(b) without reference to the

ban in Moffett.9 Other cases strictly apply the ban set forth in Moffett despite Rule 613(b),


       7
       We use the language of Rule 613(b) that existed at the time of the trial. The
language has changed slightly, due to the 2016 restyling of the Rules of Evidence. The
changes are stylistic only, and do not change the meaning of Rule 613; thus, our analysis is
applicable to the newly-styled Rule 613, as well. See Miss. R. Evid. 613 Advisory
Committee Note.
       8
        Thus, the court’s ruling that the recall and introduction of the statement would
“violate” Rule 613(b) is misplaced.
       9
        See, e.g., Jones v. State, 856 So. 2d 389, 393-94 (Miss. Ct. App. 2003) (witness
admitted to prior inconsistent statement, so admission thereof under Rule 613(b) would be
superfluous); Pustay v. State, 221 So. 3d 320, 332-36 (Miss. Ct. App. 2016) (noting that an
unequivocal or obliging admission of the prior statement may render the statement consistent,

                                             18
and some appear to conflate “admitting to” a statement with “explaining” a statement.10

¶31.   In interpreting the Mississippi Rules of Evidence, it is appropriate to look to federal

law interpreting the Federal Rules of Evidence for guidance. See Douglas v. State, 525 So.
2d 1312, 1316-18 (Miss. 1988).       Federal courts interpreting Federal Rule of Evidence

613(b), which is substantially similar to Mississippi Rule of Evidence 613(b), have outlined

the requirements with a bit more clarity. In United States v. Meza, the Fifth Circuit sought

to clarify the law regarding Rule 613(b) and an admitted prior inconsistent statement. United

States v. Meza, 701 F.3d 411 (5th Cir. 2012). In Meza, the witness admitted to his prior

inconsistent statements and attempted to explain why they were inconsistent with his trial

testimony. Id. at 416-18. The trial court allowed a tape of the prior statements to be entered

into evidence, and gave a limiting instruction. Id. at 418. The Fifth Circuit noted that “an


thus inadmissible under Rule 613(b), but that certain explanations regarding the prior
inconsistent statement are not necessarily admissions); Foster v. State, 508 So. 2d 1111,
1119 (Miss. 1987), overruled on other grounds (citing Moffett, but, instead of applying an
absolute ban where witness admitted to the prior statement, ruling that the trial court
correctly ruled that the probative value of tape recordings of the statements was outweighed
by confusion of the issues their admission would cause).
       10
         See, e.g., Lomax v. State, 192 So. 3d 975, 983 (Miss. 2016) (where a nonparty
witness admits to a prior inconsistent statement, extrinsic evidence is inadmissible because
it impeaches the witness) (plurality opinion); Clark v. State, 40 So. 3d 531, 54 (Miss. 2010)
(extrinsic evidence of a prior inconsistent statement is admissible where witness denies or
cannot recall having made the prior statement, or otherwise fails to acknowledge the prior
statement); Brown v. State, 682 So. 2d 340 (Miss. 1996); Miss. Valley Silica Co., Inc. v.
Barnett, 227 So. 3d 1102, 1125-26 (Miss. Ct. App. 2016) (a prior inconsistent statement
should not be admitted into evidence for any purpose where the nonparty witness admits to
making the statement); Jones v. State, 64 So. 3d 1033, 1035 (Miss. Ct. App. 2011)
(acknowledging Rule 613(b), but applying the Moffett ban); Ross v. State, 22 So. 3d 400,
413 (Miss. Ct. App. 2009); Davis v. State, 970 So. 2d 164, 176 (Miss. Ct. App. 2006) (“Once
a witness explains a prior inconsistent statement by admitting it, extrinsic evidence of the
statement cannot be admitted into evidence.”).

                                             19
unequivocal or obliging admission of the prior statement may indeed render it consistent,

hence inadmissible under Rule 613(b).” Id. at 426 (emphasis added) (footnotes omitted).

It emphasized that such an unequivocal or obliging admission would make any inconsistency

negligible, thus “warranting exclusion under common law . . . , under Rule 403 . . . , or under

Rule 613(b)’s interests of justice catchall provision.” Id. at 427. The court contrasted this

with explanations, opining that “explanations and denials run the gamut of human ingenuity,

ranging from a flat denial, to an admitted excuse, to a slant, to a disputed explanation, or to

a convincing explanation.         Whether flatly denied or convincingly explained, the

inconsistency can stay inconsistent.” Id. at 426. The court concluded that even if the

witness’s explanations were an unequivocal or obliging admission, the recording that was

admitted reiterates them, and, in any event, any evidentiary error would have been harmless.

Id. at 427.

¶32.   Thus, rather than an outright ban on extrinsic evidence of an admitted prior

inconsistent statement, the Fifth Circuit interprets the federal rule as giving trial courts a bit

more discretion. First, the court must examine whether the statement offered is inconsistent

or consistent. In doing so, an unequivocal or obliging admission of the prior statement may,

if offered, render the trial testimony consistent with the prior statement, taking the prior

statement out of the purview of Rule 613(b).11 We also caution courts to avoid confusing an

       11
       In allowing that a witness under some circumstances may explain a prior statement,
we do not require the witness be confronted with the statement before it is admissible. See
Rule 613, cmt. (the witness must have an opportunity to explain the statement and the
opposing party to examine the statement “with no specification of any particular time or
sequence”). However, given discovery rules requiring witnesses be declared and
subpoenaed, Rule 611, and the requirement that a foundation must be laid for impeachment

                                               20
explanation with an unequivocal or obliging admission. We also recognize that the witness

need not necessarily be confronted with the statement before it is admissible. Second, if the

statement is inconsistent, even in a negligible way, the extrinsic evidence of the statement

must still pass through Rule 403, the interests of justice catchall in Rule 613(b), and the

multitude of court cases providing for when and how impeachment evidence must be treated

before extrinsic evidence of the statement could be admitted into evidence. See, e.g., Flowers

v. State, 773 So. 2d 309 (Miss. 2000) (a foundation regarding the statement must be laid;

counsel must have a good-faith basis for the questions asked on cross-examination and

therefore “may not use prior inconsistent statements as a ‘guise of impeachment for the

primary purpose of placing before the jury substantive evidence which is not otherwise

admissible.’”). This Court clarifies that no outright ban on admitting extrinsic evidence of

prior inconsistent statements exists, but, rather, the admission is committed to the sound

discretion of the trial court, as outlined by the Fifth Circuit’s standards supra.12

¶33.   In the case at hand, the prior statement was read from and acknowledged, and the trial

court could have properly excluded it under Rule 403 as needlessly presenting cumulative

evidence, wasting time, or causing undue delay. Therefore, the trial court did not abuse its

discretion by excluding the statement.


evidence, as a practical matter, the witness who made the statement will often be the one
laying the foundation for its admission and thus, in essence, “confronted” with it; thus, given
the practicalities of trial, this remains a relevant consideration for many instances in which
Rule 613(b) is relevant.
       12
        We emphasize that we cannot conceive of many instances in which the written or
taped version of a prior statement that is admitted to by the witness would pass muster under
Rule 613(b) “interests of justice” and/or Rule 403.

                                              21
¶34.   Moreover, Rule 611(a) provides that the trial court

       should exercise reasonable control over the mode and order of examining
       witnesses and presenting evidence so as to:
             (1) make those procedures effective for determining the truth;
             (2) avoid wasting time; and
             (3) protect witnesses from harassment or undue embarrassment.

Miss. R. Evid. 611(a). At the time Portis attempted to recall Mandy, the State had been

calling its witnesses in an approximate chronological fashion. After Mandy testified, both

Amy and Mary had testified, and Kahle was in the midst of her testimony when Portis

requested the recall. The trial court also noted that Portis had not attempted to enter the

statement into evidence during cross-examination, nor had Portis subpoenaed Mandy to

testify in his case in chief. And, as mentioned, the statement had been read from during

Mandy’s cross-examination. It is within the trial court’s discretion to decide whether to

allow recall of a witness. Ellis v. State, 661 So. 2d 177, 179 (Miss. 1995). The trial court

was within its discretion to decline to recall Mandy in order to avoid wasting time.

¶35.   Last, even if the trial court did err, Portis cannot point to any prejudice he suffered due

to that error. As stated, the statement was read from during cross-examination, and the

relevant information from the statement was thus placed before the jury. Portis does not

explain how anything about the statement itself would convey anything additional to the jury

than did the cross-examination that cited to and quoted from the statement.

3. Insufficient Evidence

¶36.   In examining whether insufficient evidence supports a conviction, this Court views

the evidence in the light most favorable to the prosecution, and determines whether any



                                               22
rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt. McLendon v. State, 945 So. 2d 372, 384 (Miss. 2006). The Court reverses and

renders only when reasonable jurors could not have found beyond a reasonable doubt that

the defendant was guilty. Id. The evidence is sufficient where reasonable and fair-minded

jurors might reach differing conclusions on every element of the offense. Id.

¶37.   Portis relies on the inconsistencies among the varying statements of both children, as

well as the inconsistencies between Mandy’s prior statements and her trial testimony13 to

argue that the elements of sexual battery were not proven. A person is guilty of sexual

battery if he engages in sexual penetration with “[a] child under the age of fourteen (14)

years of age, if the person is twenty-four (24) or more months older than the child.” Miss.

Code Ann. § 97-3-95 (1)(d) (Rev. 2014). Sexual penetration “includes cunnilingus, fellatio,

buggery or pederasty, any penetration of the genital or anal openings of another person’s

body by any part of a person’s body, and insertion of any object into the genital or anal

openings of another person’s body.” Miss. Code Ann. § 97-3-97(a) (Rev. 2014).

¶38.   The ages of the parties were clearly proven. While both girls at various points made

a statement or statements that Portis did not penetrate them, they made other statements that

he did penetrate them, including their sworn trial testimony. Further, experts opined as to

why children may not disclose sexual assault and as to why their stories about sexual assault

may change. Last, the expert medical testimony indicated that the STD that the girls and

Portis were diagnosed with would likely only be spread by sexual penetration, as the primary



       13
        Mandy’s statements were in and of themselves relaying what the girls said.

                                              23
method by which the disease is spread is by contact with genital secretions. Where

conflicting testimony exists, this Court does not pass on the credibility of the witnesses;

rather, the determination of credibility and resolution of conflicting evidence rests within the

province of the jury. Brown v. State, 995 So. 2d 698, 702 (Miss. 2008). The jury resolved

the conflicting evidence, and sufficient evidence exists to support its credibility

determination, as a rational juror could have found that each element of the crime was found

beyond a reasonable doubt. This issue has no merit.

4. Overwhelming Weight of the Evidence

¶39.   This Court reviews the denial of a motion for new trial based on the weight of the

evidence for abuse of discretion. McLendon, 945 So. 2d at 385. This Court will not order

a new trial unless the verdict is so contrary to the overwhelming weight of the evidence that

allowing the verdict to stand would amount to an unconscionable injustice. Id.

¶40.   Portis argues that the verdict was against the overwhelming weight of the evidence

for several reasons: 1) that the victims’ testimony was inconsistent and conflicting, 2)

because the physical examinations of the victims were normal and did not in and of

themselves confirm or deny sexual abuse, 3) because he claims that the State’s medical

expert “stated that the STD could be transferred by a toilet seat, towel, or even possibly a hot

bath,” and 4) because the prosecution did not show the chain of custody of Portis’s urine.

¶41.   First, the jury resolved the inconsistent statements of the victims against Portis, as

discussed above. Furthermore, the victims gave multiple statements consistent with sexual

abuse. Second, Dr. Benton testified at great length why a normal physical exam could



                                              24
neither confirm nor deny sexual abuse, and his opinion was that he would expect to see these

two victims have a normal physical exam even had sexual abuse occurred. Third, Dr. Benton

testified that it was a near impossibility for these girls to contract the STD in any other

manner than sexual abuse. In viewing the inconsistencies in the victims’ testimony and the

medical evidence and testimony in the light most favorable to the verdict, the verdict does

not amount to an unconscionable injustice.

¶42.   Fourth, Portis argues that the chain of custody of his urine was not proven. The test

regarding the chain of custody is whether an indication or reasonable inference exists “of

probable tampering with the evidence or substitution of the evidence.” Tubbs v. State, 185
So. 3d 363, 369 (Miss. 2016) (internal quotations omitted). A presumption of regularity

applies to the actions of the public officers, and the defendant bears the burden of producing

evidence that the chain of custody has been broken. Id. A mere suggestion of substitution

does not meet this burden. Id. Moreover, it is unnecessary that every handler of the evidence

testify. Id. Tonya Madison testified that she escorted Portis to LabCorp, and a LabCorp

employee testified as to the results. The State offered no evidence of what occurred in

between, and it certainly could have done a more thorough job showing the chain of custody.

However, Portis does not provide any evidence at all that the chain of custody was broken,

and no reasonable inference is made here that the evidence was tampered with or substituted.

Portis has failed to meet his burden, and makes only a mere suggestion that all we can know

is that “someone’s” urine was tested. Viewing the chain of custody testimony in the light

most favorable to the verdict, it cannot be said that the verdict is so contrary to the



                                             25
overwhelming weight of the evidence that it amounts to an unconscionable injustice.

5. Cumulative Error

¶43.   The cumulative error doctrine “holds that individual errors, which are not reversible

in themselves, may combine with other errors to make up reversible error, where the

cumulative effect of all errors deprives the defendant of a fundamentally fair trial.” Ross v.

State, 954 So. 2d 968, 1018 (Miss. 2007). However, “prejudicial rulings or events that do

not even rise to the level of harmless error will not be aggregated to find reversible error.”

Id. Because the Court finds no error in this case, nothing exists to be aggregated to find

reversible error.14 This issue is without merit.

6. Cruel and Unusual Punishment

¶44.   Portis maintains that the two life sentences he received are unduly harsh and constitute

cruel and unusual punishment.15 The maximum sentence for each of Portis’s convictions


       14
         For the first time on appeal, Portis argues summarily that “[t]he court erred in
allowing the children to testify in camera over the Sixth Amendment objections of the
defense[]” and “[t]he court further erred in allowing the statements of Olga, [Mandy], and
Madison into evidence under the Tender Years Exception to the hearsay rule.” Portis cites
no authority and makes no argument regarding these issues, as is required. Miss. R. App.
P. 28(a)(6). The quoted sentences are the entirety of his “argument” on these issues. Thus,
this Court need not consider them. Patton v. State, 109 So. 3d 66, 75 (Miss. 2012).
       15
          The State argues that this issue is waived because Portis failed to present statistical
information to the trial court. See Edwards v. State, 800 So. 2d 454, 468 (Miss. 2001).
Portis only briefly touched on his sentences in his post-trial motion, and did not attach any
statistics, stating “the Court erred in sentencing the Defendant to two consecutive life
sentences due to the fact that all sex crimes carry mandatory sentences and said sentence was
unjustifiably harsh and unnecessarily punitive.” On the other hand, Portis notes that his
request for a presentence investigation was denied. He summarily cites Presley v. State,
ostensibly in support of this denial being in error. Presley v. State, 474 So. 2d 612, 620
(Miss. 1985) (even though a presentence investigation and hearing occurred, reversing and
remanding for another sentencing hearing requiring the defendant’s counsel to present any

                                               26
under Mississippi Code Section 97-3-95(1)(d) is life. Miss. Code Ann. § 97-3-101(3) (Rev.

2014). A sentence within the limits prescribed by statute is not ordinarily subject to appellate

review. Tate v. State, 912 So. 2d 919, 933 (Miss. 2005). “However, where a sentence is

‘grossly disproportionate’ to the crime committed, the sentence is subject to attack on the

grounds that it violates the Eighth Amendment prohibition of cruel and unusual punishment.”

Id. This Court has noted that it must apply the disproportionality review outlined by the

United States Supreme Court in Solem16 only where the defendant has shown that “a

threshold comparison of the crime committed to the sentence imposed leads to an inference

of ‘gross disproportionality.’” Sumrell v. State, 972 So. 2d 572, 576 (Miss. 2008) (internal

quotations omitted). Without the initial showing, this Court need not apply the Solem test.

Id. (internal quotations omitted).     Portis does not appear to have made a threshold

comparison, yet, the State does not argue this as a basis for dismissing his claim; the State

merely argues that the sentence is within the statutory limits, and then alternatively proceeds

to the Solem analysis. Thus, we will analyze the Solem factors.

¶45.   When a life sentence without the possibility of parole is at issue, this Court performs



mitigating circumstances). After denying Portis’s motion for a presentence investigation,
the court moved immediately into sentencing, did not first ask for any input from anyone,
and closed the proceedings immediately after sentencing. A review of the record reveals that
it appears it would have been nearly impossible for Portis to enter any statistics
contemporaneously. The trial court did not appear to give him that chance. Any alleged
waiver of this issue appears rather hazy. And Portis is raising an important constitutional
right. “This Court will indulge in every reasonable presumption against the waiver of a
constitutional right.” Brooks v. State, 903 So. 2d 691, 695 (Miss. 2005) (internal quotations
omitted). Because of these factors, this Court will address the issue on the merits.
       16
         Solem v. Helm, 463 U.S. 277, 103 S. Ct. 3001, 77 L. Ed. 2d 637 (1983).

                                              27
the extended proportionality analysis set forth in Solem. In examining proportionality,

reviewing courts “should grant substantial deference to the broad authority that legislatures

necessarily possess in determining the types and limits of punishments for crimes, as well as

to the discretion that trial courts possess in sentencing convicted criminals.” Solem, 463 U.S.

at 290. This Court must then analyze three factors: 1) the gravity of the offense and the

harshness of the penalty; 2) sentences imposed on other criminals in the same jurisdiction;

and 3) sentences imposed for commission of the same crime in other jurisdictions.17 Id. at

290-92.

¶46.   Both parties agree that sexual battery of a minor is a grave offense and that a life

sentence is a harsh penalty. Both parties cite Mississippi cases in which defendants have

been sentenced for sexual battery or “similar” crimes. While the courts have seemed to

examine such cases with regard to the second Solem factor, and it is a relevant inquiry, what

the Solem Court itself actually examined was those crimes for which one could and could

not receive a life sentence (which Helm had received) and whether his crimes warranted

such. Id. at 298-99. Helm had written bad checks and was a habitual offender due to prior

bad check convictions. Id. at 296. The Supreme Court noted that life imprisonment was

available for many very serious crimes in that state, such as rape and murder, and also noted

that life imprisonment was not available for many crimes much more serious than Helm’s.

Id. at 298-99. It concluded that “Helm has been treated in the same manner as, or more

       17
         It also appears that under United States Supreme Court jurisprudence, the second
and third prongs of the Solem analysis are not mandated. See Ewing v. California, 538 U.S.
11, 23, 123 S. Ct. 1179, 155 L. Ed. 2d 108 (2003). Because the State does not make this
argument, we will analyze the second and third factors.

                                              28
severely than, criminals who have committed far more serious crimes.” Id. at 299. Thus, it

appears that the Solem Court looked not at whether defendants who had committed the same

crime in the jurisdiction received similar sentences, but instead at what crimes carried the

same sentence, and whether those crimes were more or less severe than the crime committed

by Helm, as well as whether those who committed more severe crimes were not subjected

to such a severe sentence. We will examine both what the Solem Court analyzed, as well as

compare sentences actually given for the same crime in Mississippi.

¶47.   In Mississippi, crimes that carry a mandatory life sentence include first degree murder,

capital murder if death is not the sentence, and treason if death is not the sentence. Miss.

Code Ann. §§ 97-3-21(1), 97-3-21(3), 97-7-67 (Rev. 2014). Crimes that carry an optional

life sentence include second degree murder, kidnapping, statutory rape of a child under the

age of fourteen when the perpetrator is more than two years older and aged eighteen or older,

forcible rape, robbery with a deadly weapon, and felony child abuse. Miss. Code Ann. §§

97-3-21(2) (jury may fix life), 97-3-53 (jury may fix life), 97-3-65(3)(c), 97-3-65(4)(a), 97-3-

79, 97-5-39(2)(d) (Rev. 2014). While certainly crimes such as murder that carry life

sentences (mandatory or optional) are arguably more serious than sexual battery, other crimes

that may carry a life sentence are comparable or less serious. Certain categories of statutory

rape, forcible rape of an adult, and certain categories of felony child abuse are all comparable

to sexual battery of a child under the age of fourteen, and all may carry a life sentence.

Moreover, kidnapping and robbery with a deadly weapon may carry life sentences and are

arguably less serious than sexual battery of a child under the age of fourteen, as neither



                                              29
requires any person be physically injured. Thus, according to Solem, a life sentence for

sexual battery of a child under the age of fourteen is not disproportionate when considering

other crimes that also carry a life sentence.

¶48.   In terms of sentences in this jurisdiction for sexual battery under Mississippi Code

Section 97-3-95(1)(d), they predictably vary. Several defendants have been sentenced to

life.18 Other defendants have been sentenced to serve less than life.19 While some defendants


       18
          See, e.g. Yates v. State, 226 So. 3d 614 (Miss. Ct. App. 2017) (sentenced to life
after a guilty plea); Patane v. State, 225 So. 3d 6 (Miss. Ct. App. 2017) (life sentence after
a guilty plea); Dowden v. State, 203 So. 3d 743 (Miss. Ct. App. 2016) (found guilty of four
counts of sexual battery of a child younger than fourteen, sentenced to four consecutive life
sentences without the possibility of parole or early release following trial); Graves v. State,
216 So. 3d 1152 (Miss. 2016) (sentenced to life following trial; two instances of alleged
abuse had occurred); Hobgood v. State, 926 So. 2d 847 (Miss. 2006) (sentenced to life
following a trial; abuse allegedly occurred regularly); Renfrow v. State, 882 So. 2d 800
(Miss. Ct. App. 2004) (life sentence following trial for one alleged instance of battery);
Sanderson v. State, 872 So. 2d 735 (Miss. Ct. App. 2004) (life sentence following trial for
one alleged instance of battery); Carter v. State, 996 So. 2d 112 (Miss. Ct. App. 2008) (life
sentence following a trial for one count of sexual battery, where ongoing abuse was alleged).

       19
          See, e.g., Powell v. State, __ So. 3d __, 2017 WL 3712862 (Miss. Ct. App. Aug. 29,
2017) (twenty year sentence with twelve years to serve after jury trial; only one instance of
battery was alleged); Ashford v. State, 233 So. 3d 765 (Miss. 2017) (twenty years each on
four counts of sexual battery of a child under fourteen, to run concurrently for abuse that
occurred over several years); Mouton v. State, 227 So. 3d 1079 (Miss. 2017) (twenty year
sentence after a trial); Hales v. State, 213 So. 3d 511 (Miss. 2017) (twenty-five year sentence
after a trial); Stewart v. State, 228 So. 3d 872 (Miss. Ct. App. 2017) (twenty-five year
sentence after trial for one instance of battery); Lindsey v. State, 212 So. 3d 44 (Miss. 2017)
(twenty-five year sentence after trial); Carter v. State, 204 So. 3d 791 (Miss. Ct. App. 2016)
(thirty year sentence with twenty years to serve following a guilty plea); Young v. State, 194
So. 3d 904 (Miss. Ct. App. 2016) (twenty year sentence following a trial for one instance of
battery); Giles v. State, 187 So. 3d 116 (Miss. 2016) (twenty-five year sentence following
trial for one instance of battery); Caldwell v. State, 953 So. 2d 266 (Miss. Ct. App. 2007)
(sentenced to thirty-five years with eighteen years suspended following a guilty plea);
Hodgin v. State, 964 So. 2d 492 (Miss. 2007) (twenty year sentence following trial); Mason
v. State, 971 So. 2d 618 (Miss. Ct. App. 2007) (thirty year sentence following trial for one

                                                30
have received lesser sentences than Portis, others have received life sentences, some for only

one described instance of battery. In Portis’s case, the abuse is alleged to have been ongoing.

His two life sentences do not appear disproportionate to other sentences in Mississippi.

¶49.   Regarding sentences in other jurisdictions for the same crime, as Solem requires,20

Portis points to a 200121 report analyzing 1997 data, finding, according to him, that “the

median sentence for sexual offenses against victims less than twelve (12) years of age is

months and in only ten percent (10%) of all sexual assault against children results in a life

sentence.” What the report states is that the median sentence for “sex offenses” against

children twelve and under is 180 months (which amounts to fifteen years). This may take

into account a wide variety of sex offenses, guilty pleas, and any number of other factors.

The bulletin is inapposite, as it does not address the “same crime” as is required in the Solem

factors. The State does not bother to cite any sentences from other jurisdictions. A quick

review of other states’ laws reveals that most states punish child sexual abuse involving

penetration of a young child harshly.22 See, e.g., Fla. Stat. Ann. §§ 794.011, 775.082 (sexual

battery on a victim less than twelve years old punishable by life imprisonment); La. Stat.




alleged incident).
       20
         The Solem Court noted that Helm could not have been given a life sentence without
possibility of parole for his crimes in forty-eight out of the fifty states.
       21
        He incorrectly cites the study as being from 2011.
       22
        The Supreme Court has ruled that the death penalty for rape of a child is
unconstitutional. Kennedy v. Louisiana, 554 U.S. 407, 128 S. Ct. 2641, 171 L. Ed. 2d 525
(2008). Prior to that ruling, five or six states provided that child rape was punishable by
death.

                                              31
Ann. § 43.1(C)(2) (sexual battery of a victim under the age of thirteen punishable by twenty-

five to ninety-nine years hard labor); Va. Code Ann. § 18.2-67.3(B) (aggravated sexual

battery punishable by one to twenty years imprisonment). Life does not appear to be an

unduly or unusually harsh available sentence for the sexual penetration of a young child

when compared to other jurisdictions.

¶50.   While Portis was charged with one count of sexual battery for each victim, the

evidence strongly implied that the abuse had been ongoing for years. The trial court noted

that Portis’s actions were “unspeakable and appalling” and that he had robbed the victims of

their childhood innocence. He referenced the scars of the victims that they would carry into

adulthood. Applying the three Solem factors to analyze Portis’s sentences, his life sentences

for sexual battery of a child under the age of fourteen do not violate the Eighth Amendment

prohibition against cruel and unusual punishment.

                                     CONCLUSION

¶51.   The trial court did not commit reversible error in this case, and Portis’s convictions

and sentences are affirmed.

¶52. AFFIRMED.

   WALLER, C.J., RANDOLPH AND KITCHENS, P.JJ., COLEMAN,
MAXWELL, BEAM, CHAMBERLIN AND ISHEE, JJ., CONCUR.




                                             32